DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-5, 8-12 and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “the display screen consisting of a recessed portion and a display area, 
wherein the flexible printed circuit extends from an upper edge of the display area of the display screen; 
wherein the top of the display screen is provided with the recessed portion which is an indented non-display area along a top edge of the display area of the display screen for accommodating a functional module of a mobile terminal, a bottom edge of the recessed portion is in direct contact with the top edge of the display area of the display screen, and the flexible printed circuit is provided with an opening along an edge of the flexible printed circuit, at a position corresponding to the recessed portion on the top of the display screen”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 4-5, 8, 9 and 17-18 depending from claim 1 are therefor also allowable.

Regarding claim 10, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “the display screen consists of a recessed portion and a display area, wherein the flexible printed circuit extends from an upper edge of the display area of the display screen; 
wherein the top of the display screen is provided with the recessed portion which is an indented non-display area along a top edge of the display area of the display screen for accommodating a functional module of a mobile terminal, a bottom edge of the recessed portion is in direct contact with the top edge of the display area of the display screen, and the flexible printed circuit is provided with an opening along an edge of the flexible printed circuit, at a position corresponding to the recessed portion on the top of the display screen”.  
None of the reference art of record discloses or renders obvious such a combination.
Claim 11 depending from claim 10 is therefor also allowable.

Regarding claim 12, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “the display screen consisting of a recessed portion and a display area, wherein the flexible printed circuit extends from an upper edge of the display area of the display screen; and 
providing the recessed portion which is an indented non-display area along a top edge of the display area of the display screen for accommodating a functional module of a mobile terminal on the top of the display screen, 
wherein a bottom edge of the recessed portion is in direct contact with the top edge of the display area of the display screen, and the flexible printed circuit is provided with an opening along an edge of the flexible printed circuit, at a position corresponding to the recessed portion on the top of the display screen”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 15-16 depending from claim 12 are therefor also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659. The examiner can normally be reached Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        
/JAMES WU/Primary Examiner, Art Unit 2841